DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/2021 has been entered.

Response to Arguments
Applicant’s Amendments and Arguments filed 05/03/2021 with respect to claims 1-20 have been noted and entered for consideration. 

With regard to the 103 rejections, Applicant’s arguments filed 05/03/2021 in view of the amendments filed 05/03/2021 have been fully considered and are persuasive. Thus, the 103 rejections of claims have been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons of allowance.
Claims 1-20 are allowable over prior arts of record since the prior art of record taken individually or in combination fails to reasonably suggest, or render obvious the following italic limitations:
In claim 1, “... a hash function that determines an owner appliance from the plurality of
LSN appliances for a request received from the router based on a private IP address of the request; a look-up table that determines the owner appliance from the plurality of LSN appliances for a response received from the TCP/IP network based on a public IP address of the response., wherein the hash function and the look-up table at each of the plurality of LSN appliances operate independently to determine the owner appliance ....” and in combination with other limitations recited in claim 1.
More particularly, although the combination of Zhuang et al (US Patent No. 8,289,968), Shanmugham et al (US Publication No. 2009/0031032) and Wosik et al (US Publication No. 2018/0069782) discloses, “a hash function that determines an owner appliance from the plurality of LSN appliances for a request received from the router based on a private IP address of the request; a look-up table that determines the owner appliance from the plurality of LSN appliances for a response received from the TCP/IP network based on a public IP address of the response” (see, pages 4-8 of Final Rejection dated 03/23/2021), the combination of Zhuang, Shanmugham and Wosik fails to disclose, the limitations “wherein the hash function and the look-up table at each of the plurality of LSN appliances operate independently to determine the owner appliance”.
Although newly found prior art (which was not cited in the previous office actions), Krause et al (US Publication No. 2013/0170451), further teaches,  a hash function or a lookup table selectively operates at TCP transmitter to determine a correspondence between a TCP socket connection and a destination address in the packet header, Krause fails to disclose, wherein the hash function and the look-up table at each of the plurality of LSN appliances operate independently to determine the owner appliance, as recited in claim 1.
italic limitations.
Claim 8 and 15 recite similar features to the above-mentioned italic limitations of claim 1 as set forth above and are thus allowable over prior arts of record since the prior arts of record taken individually or in combination fails to reasonably suggest, or render obvious the above-mentioned italic limitation, and in combination with other limitations recited in claim 1.
Claims 2-7, 9-14 and 16-20 are also allowable at least because they are directly or indirectly dependent upon their respective independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm(M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        

/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469